DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 7 and 14 have been cancelled. Claims 1-6, 8-13, and 15-20 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/04/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (Hereafter, “Chang”) [US 2020/0336735 A1].
In regards to claim 1, Chang discloses a method of video decoding ([Abstract] A method of encoding and decoding video data) comprising: receiving a coded video bitstream including a current picture ([0038] Video encoder 200 may generate a bitstream including encoded video data. Source device 102 may then output the encoded video data via output interface 108 onto computer-readable medium 110 for reception and/or retrieval by, e.g., input interface 122 of destination device 116. [0045] Input interface 122 of destination device 116 receives an encoded video bitstream from computer-readable medium 110 (e.g., a communication medium, storage device 112, file server 114, or the like). The encoded video bitstream may include signaling information defined by video encoder 200, which is also used by video decoder 300, such as syntax elements having values that describe characteristics and/or processing of video blocks or other coded units (e.g., slices, pictures, groups of pictures, sequences, or the like).); determining whether a current block included in the current picture is coded in intra block copy (IBC) mode ([0122] Prediction processing unit 304 may also determine to decode blocks of video data using an intra block copy (IBC) mode using IBC unit 317.); in response to the current block being coded in the IBC mode, determining a number of IBC predictor candidates associated with the current block ([0122] Prediction processing unit 304 may also determine to decode blocks of video data using an intra block copy (IBC) mode using IBC unit 317. In general, in IBC mode, video decoder 300 may determine predictive blocks for a current block, where the predictive blocks are in the same frame as the current block. The predictive blocks may be identified by a block vector. In some examples, the locations of predictive blocks available for IBC mode are limited to the locations of blocks that have already been decoded. IBC unit 317 may be configured to decode video data using the techniques that are described in more detail below. For example, IBC unit 317 may be configured to decode a first syntax element that specifies a value used to derive a maximum number of intra block copy merging candidates, derive the maximum number of intra block copy merging candidates based on the value of the first sytnax element, and decode the first block of video data using intra block copy mode according to the maximum number of intra block copy merging candidates.); constructing an IBC predictor candidate list having a size corresponding to the number of IBC predictor candidates ([0241] To code the first block of video data, video encoder 200 and video decoder 300 may construct an intra block copy merging candidate list for the first block of video data based on the derived maximum number of intra block copy merging candidates. That is, video encoder 200 and video decoder 300 will construct an intra block copy merging candidate list with merging candidate up to the maximum number.); selecting a block vector predictor from the IBC predictor candidate list, wherein when the size of the IBC predictor candidate list is equal to 1, a motion vector ([0241] Video encoder 200 may also code a merge index (merge_idx) into the intra block copy merging candidate list based on the maximum number of intra block copy merging candidates being greater than one. The merge index indicates which of the candidates in the intra block copy merging candidate is to be used to obtain a block vector for coding the first block of video data.  If the intra block copy merging candidate list only includes one candidate there is no need to code a merge index, as the candidate is known.); decoding a block vector associated with the current block using the block vector predictor ([0242] Video encoder 200 and video decoder 300 may determine an intra block copy merging candidate from the intra block copy merging candidate list (e.g., from the merge_idx or from a single candidate if the merge candidate list has only one candidate), determine a block vector associated with the intra block copy merging candidate, and code the first block of video data using the determined block vector.); and decoding the current block in accordance with the block vector ([0242] For example, video encoder 200 may use the block vector to identify a predictive block. Video encoder 200 may subtract the predictive block from the first block to produce a residual block. Video encoder 200 may then encode the residual block as described above. Video decoder 300 may also use the block vector to identify the predictive block. Video decoder 300 may decode a residual block as described above and add the predictive block to the residual block to obtain a decoded block.).

In regards to claim 5, the limitations of claim 1 have been addressed. Chang discloses wherein the number of IBC predictor candidates is signaled in the bitstream ([0126] In this manner, video decoder 300 represents an example of a video decoding device including a memory configured to store video data, and one or more processing units implemented in circuitry and configured decode a first syntax element that specifies a value used to derive a maximum number of intra block copy merging candidates, derive the maximum number of intra block copy merging candidates based on the value of the first syntax element, and decode the first block of video data using intra block copy mode according to the maximum number of intra block copy merging candidates. [0233] In examples of the disclosure, video encoder 200 and video decoder 300 may be configured to code (i.e., encode or decode, respectively) a syntax element that indicates, either directly or indirectly, the maximum number of intra block copy merging candidates that are to be used to determine motion/block vectors used code a portion of video data (e.g., a block, slice, picture, etc.). This syntax element is separate from any syntax elements that may indicate a maximum number of merging candidates for other prediction modes (e.g., regular merge inter prediction). By using a separate syntax element for the maximum number of intra block copy merging candidates for intra block copy mode, the techniques of this disclosure may provide for more flexibility and/or coding efficiency when coding video data using intra block copy mode.).

Claim 8 lists all the same elements of claim 1, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.

Claim 12 lists all the same elements of claim 5, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12. 

Claim 15 lists all the same elements of claim 1, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15. 

Claim 19 lists all the same elements of claim 5, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
In regards to claim 2, the limitations of claim 1 have been addressed. Chang discloses wherein the number of IBC predictor candidates is greater than or equal to M and less than or equal to N, and wherein M is 2 ([0237] In one example of the disclosure, video encoder 200 and video decoder 300 may be configured to code (i.e., encode and decode, respectively) a slice-level (or other level) syntax element constant_minus_max_num_ibc_merge_cand that specifies the maximum number of intra block copy merging candidates supported in the slice subtracted from N, where N is a pre-assigned fixed constant such as 5 or 6. That is, in general, the constant_minus_max_num_ibc_merge_cand is a syntax element whose value is used to derive a maximum number of intra block copy merging candidates. For example, video decoder 300 may derive the maximum number of intra block copy merging candidates based on the value of the first sytnax element subtracted from N (e.g., 5, 6, or another value).  That is, video decoder 300 derives the maximum number of intra block copy merging candidates, MaxNumIntraBlockCopyMergeCand, as follows: MaxNumIntraBlockCopyMergeCand=N-constant_minus_max_num_ibc_merge_cand. [0238] In one example, the value of MaxNumIntraBlockCopyMergeCand is limited to be in the range of 0 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 0 if constant_minus_max_num_ibc_merge_cand is not available.  Another example is to set the value of MaxNumIntraBlockCopyMergeCand in the range of 1 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 1 if constant_minus_max_num_ibc_merge_cand is not available.).
When constant_minus_max_num_ibc_merge_cand is available, the range for MaxNumIntraBlockCopyMergeCand 2 to N. N can be 5, 6, or another value. If N is 5, then MaxNumIntraBlockCopyMergeCand has the range of 2 to 5 and constant_minus_max_num_ibc_merge_cand has the range of 0 to 3. If N is 7, then MaxNumIntraBlockCopyMergeCand has the range of 2 to 7 and constant_minus_max_num_ibc_merge_cand has the range of 0 to 5. Thus, it would have been obvious to one of ordinary skill in the art to understand that the range for constant_minus_max_num_ibc_merge_cand could be 0 to 5 when N is 7 [Official Notice]. 
Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 

In regards to claim 3, the limitations of claim 2 have been addressed. Chang discloses wherein N is 5 ([0237] In one example of the disclosure, video encoder 200 and video decoder 300 may be configured to code (i.e., encode and decode, respectively) a slice-level (or other level) syntax element constant_minus_max_num_ibc_merge_cand that specifies the maximum number of intra block copy merging candidates supported in the slice subtracted from N, where N is a pre-assigned fixed constant such as 5 or 6. That is, in general, the constant_minus_max_num_ibc_merge_cand is a syntax element whose value is used to derive a maximum number of intra block copy merging candidates. For example, video decoder 300 may derive the maximum number of intra block copy merging candidates based on the value of the first sytnax element subtracted from N (e.g., 5, 6, or another value).  That is, video decoder 300 derives the maximum number of intra block copy merging candidates, MaxNumIntraBlockCopyMergeCand, as follows: MaxNumIntraBlockCopyMergeCand=N-constant_minus_max_num_ibc_merge_cand. [0238] In one example, the value of MaxNumIntraBlockCopyMergeCand is limited to be in the range of 0 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 0 if constant_minus_max_num_ibc_merge_cand is not available.  Another example is to set the value of MaxNumIntraBlockCopyMergeCand in the range of 1 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 1 if constant_minus_max_num_ibc_merge_cand is not available.).
When constant_minus_max_num_ibc_merge_cand is available, the range for MaxNumIntraBlockCopyMergeCand 2 to N. N can be 5, 6, or another value. If N is 5, then MaxNumIntraBlockCopyMergeCand has the range of 2 to 5 and constant_minus_max_num_ibc_merge_cand has the range of 0 to 3. If N is 7, then MaxNumIntraBlockCopyMergeCand has the range of 2 to 7 and constant_minus_max_num_ibc_merge_cand has the range of 0 to 5. Thus, it would have been obvious to one of ordinary skill in the art to understand that the range for constant_minus_max_num_ibc_merge_cand could be 0 to 5 when N is 7 [Official Notice]. 
Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if 

In regards to claim 4, the limitations of claim 2 have been addressed. The method of claim 2, wherein the number of IBC predictor candidates is equal to: max (M, min (MaxNumMergeCand, N)), wherein MaxNumMergeCand is equal to a number of candidates in a merge mode list ([0198-0199] The value of MaxNumMergeCand shall be in the range of 1 to 6, inclusive. [0237-0238]).
When constant_minus_max_num_ibc_merge_cand is available, the range for MaxNumIntraBlockCopyMergeCand 2 to N. N can be 5, 6, or another value. If N is 5, then MaxNumIntraBlockCopyMergeCand has the range of 2 to 5 and constant_minus_max_num_ibc_merge_cand has the range of 0 to 3. If N is 7, then MaxNumIntraBlockCopyMergeCand has the range of 2 to 7 and constant_minus_max_num_ibc_merge_cand has the range of 0 to 5. Thus, the minimum between N and MaxNumMergeCand could be 1-5, 1-6, or 1-7. Therefore, it would have been obvious to one of ordinary skill in the art to understand that the constant_minus_max_num_ibc_merge_cand could be 0-7 depending on the ranges [Official Notice].

Claim 9 lists all the same elements of claim 2, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9. 
Claim 10 lists all the same elements of claim 3, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 4, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11. 

Claim 16 lists all the same elements of claim 2, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16. 

Claim 17 lists all the same elements of claim 3, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 4, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18. 

s 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hannuksela [US 2017/0085917 A1].
In regards to claim 6, the limitations of claim 5 have been addressed. Chang discloses wherein the number of IBC predictor candidates is signaled using a ([0237] In one example of the disclosure, video encoder 200 and video decoder 300 may be configured to code (i.e., encode and decode, respectively) a slice-level (or other level) syntax element constant_minus_max_num_ibc_merge_cand that specifies the maximum number of intra block copy merging candidates supported in the slice subtracted from N, where N is a pre-assigned fixed constant such as 5 or 6. That is, in general, the constant_minus_max_num_ibc_merge_cand is a syntax element whose value is used to derive a maximum number of intra block copy merging candidates. For example, video decoder 300 may derive the maximum number of intra block copy merging candidates based on the value of the first syntax element subtracted from N (e.g., 5, 6, or another value). That is, video decoder 300 derives the maximum number of intra block copy merging candidates, MaxNumIntraBlockCopyMergeCand, as follows: MaxNumIntraBlockCopyMergeCand=N-constant_minus_max_num_ibc_merge_cand).
Chang discloses that N could be 5, 6, or another value [See Chang, 0237]. It would have been obvious to one of ordinary skill in the art that N could be the value one [Official Notice].
Hannuksela discloses [0365] For example in HEVC standard, the total amount of different CABAC has the following steps: [0366] Binarization: Syntax elements are mapped to binary symbols (bins). Several different binarizations, such as Unary, Truncated Unary, Exp-
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang with the truncated unary binarization of syntax elements as taught by Hannuksela in order to improve video coding.

Claim 13 lists all the same elements of claim 6, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13.

Claim 20 lists all the same elements of claim 6, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 20.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482